NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3169-19

JNB RIVERWINDS d/b/a
RIVERWINDS RESTAURANT
and FOTIOS FARMAKIS,

          Plaintiffs-Appellants,

v.

NATIONWIDE MUTUAL
INSURANCE CO., NATIONWIDE
MANAGEMENT LIABILITY
AND SPECIALTY CLAIMS,
FREEDOM SPECIALTY
INSURANCE COMPANY,
STARSTONE US SERVICES, INC.,
TORUS NATIONAL INSURANCE
CO., ENSTAR GROUP, LTD, and
RPA INSURANCE SERVICES,
LLC,

          Defendants,

and

NATIONAL CASUALTY
INSURANCE COMPANY,

     Defendant-Respondent,
______________________________
            Submitted June 3, 2021 – Decided July 8, 2021

            Before Judges Ostrer, Accurso and Enright.

            On appeal from the Superior Court of New Jersey, Law
            Division, Camden County, Docket No. L-1004-17.

            Weir & Partners LLP, attorneys for appellants (Daniel
            E. Rybeck, on the briefs).

            Riker Danzig Scherer Hyland & Perretti LLP, attorneys
            for respondent (Lance J. Kalik, of counsel and on the
            brief; Jeffrey A. Beer Jr., on the brief).

PER CURIAM

      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                             A-3169-19
                                        2